Citation Nr: 1608922	
Decision Date: 03/07/16    Archive Date: 03/15/16

DOCKET NO.  14-24 542	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for a bilateral hearing loss disability.


REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

A. Adamson, Counsel


INTRODUCTION

The Veteran served on active duty from November 1969 to November 1971.  He served in the Republic of Vietnam from January 1971 to November 1971 and is the recipient of several honors, including the Combat Infantryman's Badge.  

This case comes before the Board of Veterans' Appeals (Board) on appeal of a June 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee. 

The record before the Board consists of the Veteran's electronic records within Virtual VA and the Veterans Benefits Management System.


REMAND

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  For the reasons described below, the April 2012 VA examination report is inadequate and an additional opinion is required.

The Veteran claims that service connection is warranted for a bilateral hearing loss disability because it is related to his exposure to acoustic trauma during his tour in the Republic of Vietnam.  The Veteran's Vietnam service and receipt of a Combat Infantryman's Badge is shown on his DD Form 214.  The noise exposure claimed is consistent with the type of service the Veteran experienced.  VA concedes in-service acoustic trauma for the Veteran.  

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, and 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 5000, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2015).  In this case, the April 2012 VA examination confirmed the existence of bilateral hearing loss disability.  Thus, the question at hand is whether the Veteran's current bilateral hearing loss is causally connected to his in-service acoustic trauma. 

During service, the Veteran's hearing was tested using audiometry at entrance and whispered voice at separation and neither examination suggests the existence of hearing loss.  The April 2012 VA examiner noted the normal entrance examination and commented that separation examination included "only results of the whispered voice test."  The examiner also confirmed the Veteran's exposure to noise, such as blast explosions, in Vietnam.  The examiner went on to state that the Veteran had been a truck driver since 1971.  Then the examiner concluded that an opinion could not be provided regarding the etiology of the Veteran's hearing loss without resorting to speculation.  The Veteran, in his March 2013 notice of disagreement, specifically disagreed with the suggestion that his hearing loss could be due to his driving a truck, and noted the examiner incorrectly reported that he had been driving a truck since 1971.  The Veteran reported he began driving a truck in 1989.  The Veteran also reported the nature of his in-service noise exposure as including concussion blasts from establishing landing zones, artillery while on firebases, small arms fire, and riding on helicopters.  Thus, the examiner seemingly incorrectly reported the Veteran's history, which deems the analysis inadequate.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis).  

Further, the examiner failed to explain why speculation would be required.  It is noted that a VA medical examination is not inadequate merely because the medical examiner states he or she cannot reach a conclusion without resort to speculation.  Jones v. Shinseki, 23 Vet. App. 382 (2010).  Thus, while VA has a duty to assist a veteran by providing a medical examination in certain situations, that duty does not extend to requiring a VA physician to render an opinion beyond what may reasonably be concluded from the procurable medical evidence.  Nevertheless, the Court did find in Jones that simply concluding that the etiology of a disability could not be resolved without speculation without providing any explanation as to why was inadequate.  The phrase "without resort to speculation" should reflect the limitations of knowledge in the medical community at large and not those of a particular examiner.  Further, the Court indicated the examiner should clearly identify precisely what facts cannot be determined.  For example, it should be clear in the examiner's remarks whether it cannot be determined from current medical knowledge that a specific in-service injury or disease can possibly cause the claimed condition, or that the actual cause cannot be selected from multiple potential causes.  For these reasons, the Board finds that a new opinion is warranted.

Accordingly, the case is REMANDED to the RO or the Appeals Management Center (AMC) in Washington, D.C. for the following actions:

1.  Undertake appropriate development to obtain any ongoing VA or private treatment records pertaining to the Veteran's treatment for bilateral hearing loss.  If any requested records are not available, the record should be annotated to reflect such and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).

2.  Once the record is developed to the extent possible, all pertinent evidence of record should be made available to and reviewed by the VA examiner who conducted the July 2012 examination, if available.  

Based on review of the record, the examiner should state a medical opinion as to whether it is at least as likely as not (i.e., at least 50 percent probable) that the Veteran's bilateral hearing loss is etiologically related to the Veteran's active service, to include the conceded in-service noise exposure.  The examiner's rationale should include consideration of the Veteran's various statements related to the nature of in-service hearing loss he experienced, as well as accurately report the Veteran's history.  For example, the Veteran began driving a truck in 1989, not 1971.  For purposes of the opinion, the examiner should assume that the Veteran is credible.

The supporting rationale for all opinions expressed must be provided.  If the examiner is unable to provide the required opinion, he or she should explain why the required opinion cannot be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.

If the prior examiner is unavailable, all pertinent evidence of record should be made available to and reviewed by another health care professional with appropriate expertise who should be requested to provide the required opinion with supporting rationale.

Another examination of the Veteran should only be performed if deemed necessary by the person providing the opinion.

3.  The RO or the AMC should also undertake any other development it determines to be warranted.

4.  Then, the RO or the AMC should readjudicate the Veteran's claim for service connection for bilateral hearing loss disability.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, a supplemental statement of the case should be issued to the Veteran and his representative, and they should be afforded the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action unless he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




